Citation Nr: 0400478	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  99-24 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Baltimore, Maryland


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
for Sjogren's syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




REMAND

The veteran, who is the appellant in this case, retired 
in February 1997, after serving on active duty for more 
than twenty years.  

By a rating action in May 1998, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Baltimore, 
Maryland, granted the veteran's claim of entitlement to 
service connection for Sjogren's syndrome with 
edentulousness.  The RO assigned a 10 percent disability 
rating, effective March 1, 1997, the day after the 
veteran's discharge from service.  The veteran disagreed 
with that rating, and this appeal ensued.  

The RO's May 1998 rating action constituted an initial 
rating award.  On a claim for an original or an increased 
rating, the claimant will generally be presumed to be 
seeking the maximum benefit allowed by law and 
regulation.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
When an initial rating award is at issue, a practice 
known as "staged" ratings may apply.  That is, at the 
time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999). 

In a February 2001 remand, the Board noted that Sjogren's 
syndrome was a systemic autoimmune disease with a wide 
range of possible symptoms.  The Board stated, however, 
that the Schedule for Rating Disabilities did not contain 
diagnostic criteria for that disease.  38 C.F.R. Part 4 
(2003).  Therefore, it rated that disease was rated by 
analogy to systemic lupus erythematosus.  38 C.F.R. 
§§ 4.20, 4.88(b) Diagnostic Code (DC) 6350 (2003).  Under 
that DC, Sjogren's syndrome was to be evaluated either as 
a combination of the ratings assigned for each of the 
various systemic residuals, or as a single entity.  
38 C.F.R. § 4.88(b), DC 6350.  If evaluated as a single 
entity, the rating was to be based on the length and 
frequency of exacerbations of the disability.  The method 
chosen was to be the one which resulted in the higher 
evaluation.  After reviewing the record, the Board 
concluded that the record was not adequate to rate the 
veteran's Sjogren's system under either set of criteria.  
Accordingly, the case was remanded to the RO so that the 
veteran could be scheduled for a VA medical 
examination(s) by a Board-certified specialist in 
autoimmune diseases.  The examiner was to evaluate the 
extent of each of the symptoms claimed by the veteran to 
result from her service-connected Sjogren's syndrome.  
The examiner was also asked to describe the frequency, 
duration, and severity, if applicable, of each symptom.  

In May 2001, at the VA Medical Center (MC) in Baltimore, 
Maryland, the veteran underwent a VA dermatologic 
examination, as well as an examination of her infectious, 
immune, and nutritional disabilities.  The Baltimore RO 
found those examinations inadequate for rating purposes 
and forwarded the veteran's records to a VA physician for 
further review.  Following that review, the VA physician 
stated that the various symptoms of the veteran's 
Sjogren's syndrome included those associated with the 
upper airway, oral cavity, eyes, skin, genital area, 
muscles and joints, and kidneys.  In particular, the VA 
physician noted that the veteran's renal involvement had 
developed during the last several years, including distal 
Type I renal tubular acidosis, tubulointerstitial 
disease, and chronic renal insufficiency.  The VA 
physician stated that old records or a renal evaluation 
would confirm the diagnosis and rule out other causes of 
interstitial nephritis.  To date, the veteran has not 
undergone adequate VA examinations to evaluate each of 
the areas affected by her Sjogren's syndrome.  

In August 2003, following development of the record, the 
VA Tiger Team, operating out of the RO in Cleveland, 
Ohio, confirmed and continued the 10 percent rating for 
the veteran's Sjogren's syndrome.  Thereafter, the case 
was returned to the Board for further appellate action.  

During the pendency of this appeal, there was a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  That 
law redefined the obligations of the VA with respect to 
the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A.  In August 2001, the VA 
published final regulations implementing the VCAA.  38 
C.F.R. §§ 3.102, 3.156, 3.159, and 3.326(a).  That 
statute and regulations informed the veteran of what 
evidence and information VA would obtain for her, with 
specific references to such materials as government 
reports and medical records.  The RO also explained what 
information and evidence the veteran needed to provide.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
38 C.F.R. § 3.159(b)(1).  

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you 
if you are required to take further action. 

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for 
the following actions.  

1.  Review the claims file and ensure 
that all provisions of VCAA are 
properly applied in the development 
of the claim.

2.  Request that the veteran furnish 
the names, addresses, and approximate 
dates of treatment or examination, of 
all health care providers who may 
possess additional records pertinent 
to her claim of entitlement to an 
increased rating for Sjogren's 
syndrome.  Then, request those 
records and associate them with the 
claims folder.  Also request that the 
veteran provide any such records she 
may have in her possession.  A 
failure to respond or a negative 
reply to any request must be noted in 
writing and also associated with the 
claims folder.

3.  The veteran should be scheduled 
for VA medical examinations to 
evaluate her service connected 
Sjogren's syndrome.  This must 
include, but not be limited to, a 
respiratory examination, a dental 
examination, a ophthalmologic 
examination, a dermatologic 
examination, a genitourinary 
examination, and an orthopedic 
examination.  As appropriate to each 
examination, the extent of the 
symptoms addressed should include, 
but are not be limited to, those 
involving the upper airway, oral 
cavity, eyes, skin, kidneys, muscles 
and joints, and genital area.  The 
claims folder must be made available 
to each examiner for review, and the 
examiner must verify that such review 
has, in fact, been accomplished.  All 
necessary tests, as determined by the 
appropriate examiner, should be 
accomplished and all indicated 
consultations should be scheduled.  
All symptoms of the Sjogren's 
syndrome should be described with as 
much specificity as possible, 
including the frequency, duration, 
and severity, if applicable, of the 
symptom.  The basis for all opinions 
expressed must be set forth in 
writing.

4.  When the foregoing actions are 
completed, undertake any indicated 
development and then readjudicate the 
issue of entitlement to an initial 
rating in excess of 10 percent for 
the veteran's service connected 
Sjogren's syndrome.  In so doing, 
consider the various rating methods 
set forth in 38 C.F.R. § 4.88b, DC 
6350.  Also consider the potential 
for "staged ratings" noted in 
Fenderson.  If the benefits sought on 
appeal are not granted to the 
veteran's satisfaction, she and her 
representative must be furnished a 
Supplemental Statement of the Case 
and afforded an opportunity to 
respond.  Thereafter, if in order, 
the case should be returned to the 
Board for further appellate action.  

By this remand, the Board intimates no opinion, either 
legal or factual, as to the ultimate disposition of the 
remanded issue.  It must be emphasized, however, that the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
veteran need take no action unless she is notified.



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2003).

